Citation Nr: 0524600	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
right broken hip.

3.  Entitlement to service connection for a left kidney 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable evaluation for anxiety.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In July 2005, the veteran testified at a Board 
videoconference hearing.  During the hearing the veteran 
testified that he experiences residuals of an inservice right 
hip injury.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for 
hypertension and a gastrointestinal disability, as well as an 
increased rating for anxiety are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence showing that current 
tinnitus is related to the veteran's period of active duty 
service.

2.  There is no competent evidence showing current residuals 
of a broken rib related to the veteran's period of active 
duty service.

3.  There is no competent evidence showing that the veteran 
currently has a left kidney disability.

4.  In an August 1955 rating decision, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disability; the veteran did not initiate an appeal by filing 
a notice of disagreement.

5.  Certain evidence received since the RO's August 1955 
decision denying service connection for a gastrointestinal 
disability was not previously received, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Residuals of a broken rib were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left kidney disability was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The August 1955 rating decision that denied service 
connection for a gastrointestinal disability is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

5.  Evidence received since the August 1955 decision is new 
and material, and the veteran's claim of entitlement to 
service connection for a gastrointestinal disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
September 2002, which was prior to the March 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist  the appellant 
in this case.  In the September 2002 letter, as well as the 
July 2003 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that September 2002 
letter implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including requesting VA 
medical records and private medical records that the 
appellant identified.  The appellant was also afforded VA 
examinations during the appellate period and attended a Board 
videoconference hearing in July 2005.  The appellant has not 
indicated nor is there any indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims decided below and that adjudication of these claims at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Tinnitus

The veteran attributes tinnitus to exposure to artillery fire 
in service.  He testified in July 2005 that he has 
experienced buzzing in his ear ever since service.  He said 
he worked in a steel mill for 24 years after service and wore 
big earmuffs for protection.  His service medical records are 
devoid of complaints or treatment for tinnitus, including his 
May 1955 separation examination report.

Private medical records from Dr. Cotton show office visits 
from 1979 to 1991.  These records are also devoid of 
complaints or treatment for tinnitus.  In September 1977, the 
veteran completed a Patient's History and Health 
Questionnaire wherein he noted he was hard of hearing, but 
denied constant noises in his ears.  Ear, nose and throat 
findings show that the veteran had decreased hearing for many 
years.

A VA psychiatric examiner who examined the veteran in January 
2003 diagnosed the veteran as having tinnitus and opined that 
the tinnitus was most likely related to the veteran's field 
experience with artillery for a prolonged period of time.

The veteran underwent a VA audiological examination in 
February 2003.  The veteran's noise exposure history included 
two years as a gunnery mate and 30+ years of occupational 
exposure in a steel mill.  The veteran reported occasional 
tinnitus, usually occurring in the morning hours.  He 
described it as a moderate roaring sound, lasting from a few 
minutes to an hour or so.  The examiner said it was not 
typical of noise exposure and may be related to the veteran's 
blood pressure or balance problems.  He noted that the onset 
of the veteran's tinnitus was about 20 years earlier, well 
after his discharge from active duty and that prior 
disability claims made no mention of tinnitus.  He said the 
head noises suggested a medically related tinnitus rather 
than one usually found with noise exposure.  He noted the 
tinnitus was not constant and was not a high-pitched sound.  
He said that clinical opinion would be that it was more 
likely that the veteran's tinnitus was related to conditions 
other than possible service trauma.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the medical opinion from the audiological 
examiner in February 2003 to be more probative than the 
psychiatric examiner's opinion.  Notwithstanding the fact 
that the audiological examination was conducted for 
audiological purposes as opposed to the psychiatric 
examination, the audiological examiner based his opinion on 
the type of noise the veteran described.  That is, he 
explained that the moderate roaring sound that the veteran 
described, lasting from a few minutes to an hour or so, was 
not typical of noise exposure and may be related to his blood 
pressure or balance problems.  In light of this reasoned 
opinion, and the lack of any complaints or treatment for 
tinnitus during service or for many years thereafter, the 
Board finds that the preponderance of the evidence is against 
this claim.  This is especially so when considering that the 
veteran specifically denied constant noises in his ears on a 
September 1977 private Patient's History and Health 
Questionnaire.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b). 



Residuals of a Broken Right Rib 

The veteran contends that he broke his right rib in service 
and continues to have problems.  His service medical records 
are devoid of complaints or treatment for a broken rib.  They 
do reflect complaints of chest pain in August 1953, but this 
was related to pneumonitis of the left lower lobe.  His May 
1955 separation examination report also reflects his 
complaint of chest pain, but is unremarkable for complaints 
or findings regarding his ribs.  The earliest notation of rib 
problems is a VA outpatient record dated many years after 
service, in October 2002.  This record states that the 
veteran had a rib injury in June of that year and his ribs 
continued to hurt.  There are no earlier postservice medical 
records that reflect complaints or treatment related to the 
veteran's ribs, including private medical records from 
Dr. Cotton from 1979 to 1991.

Inasmuch as the medical evidence does not establish a link 
between any present rib disability and service, the claim for 
service connection for this disability must be denied.  38 
C.F.R. §§ 3.303.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b). 

Left Kidney Disability

The veteran's service medical records are devoid of 
complaints or treatment for kidney problems.  His May 1955 
separation examination report shows a normal clinical 
evaluation of the genitourinary system.  In August 2001, the 
veteran underwent a renal ultrasound to rule out 
hydronephrosis.  The impression was a normal ultrasound of 
the kidneys.  In October 2002, the veteran was seen at a VA 
outpatient clinic for recurrent problem with urinary 
discomfort.  He said it felt like a lot of pressure inside 
and that his kidneys hurt when he laid down.  He was assessed 
as having urinary pressure.  VA examination reports dated in 
February 2003 do not include a diagnosis related to the 
veteran's kidneys or bladder.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present left kidney disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b). 

New and Material Evidence

The RO originally denied the appellant's claim for service 
connection for gastrointestinal disability in August 1955.  
As the appellant did not perfect an appeal of that decision 
by filing a timely substantive appeal, that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  
However, under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for a gastrointestinal 
disability in August 2002, the revised version of § 3.156 is 
applicable in this appeal.

The evidence on file at the time of the August 1955 adverse 
rating decision included the veteran's service medical 
records showing that he was treated for acute gastroenteritis 
in October 1954, and acute entercolitis in November 1954.  
His May 1955 separation examination report notes "stomach 
trouble."  The RO also considered an August 1955 VA 
examination report showing no gastrointestinal abnormalities 
on examination and reflecting a diagnosis of "no gastro-
intestinal disease found."

Evidence received after August 1955 includes a November 1977 
Patient's History and Health Questionnaire wherein the 
veteran noted a bad gastric problem, and office notes noting 
"bleeding ulcers in 1953" and a questionable duodenal ulcer 
(in 1977).  In addition, there is a November 1986 private 
diagnosis of gastroenteritis, and a February 1990 "upper 
G.I." that was within normal limits.  There is also a 
private medical record containing an assessment of "previous 
peptic ulcer disease, occasional symptoms now relieved 
periodically with Zantac", and a September 1998 VA hospital 
discharge summary reflecting a discharge diagnosis of 
gastroesophageal reflux disease (GERD).  Additionally, there 
is a January 2003 VA psychiatric examination report 
reflecting a diagnosis of GERD.    

Unlike the evidence before the RO in August 1955, evidence 
submitted subsequent to that decision shows that the veteran 
has had ongoing gastrointestinal problems and various 
gastrointestinal diagnoses.  Such evidence relates to an 
unestablished fact necessary to substantiate the claim i.e., 
it establishes a present gastrointestinal disability.  This 
new evidence when viewed together with evidence already of 
record, i.e., service medical records showing inservice 
gastrointestinal complaints, raises a reasonable possibility 
of substantiating the claim.  Consequently, the record 
contains new and material evidence to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2004).




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a broken 
right rib is denied.

Entitlement to service connection for a left kidney 
disability is denied.

The veteran's claim of entitlement to service connection for 
a gastrointestinal disability has been reopened.  To this 
extent, the appeal is granted.


REMAND

During the July 2005 Board videoconference hearing, the 
veteran testified that his anxiety disability had worsened 
since his initial VA examination.  Specifically, he said that 
he gets nervous and upset performing activities like cutting 
the grass, and has panic attacks that vary in frequency.  The 
record shows that VA last evaluated the veteran for his 
anxiety disability in January 2003.  Although a new 
examination is not required simply because of the time that 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In view of this, 
the case must be remanded for an examination of the veteran's 
anxiety disability.

With respect to the veteran's service connection claim for 
hypertension, service medical records include an August 1953 
impression of hypertension, essential, and a September 1953 
diagnosis of hypertensive cardiovascular disease.  
Hypertension is also noted in postservice private medical 
records as early as 1977.  However, the RO denied this claim 
in March 2003 on the basis that hypertension was not noted at 
the time of the veteran's May 1955 separation from service or 
for many years thereafter.  Although the veteran underwent a 
VA examination in February 2003 at VA's request for the 
purposes of obtaining an opinion on the likelihood that the 
veteran's present hypertension is related to service, such an 
opinion was not obtained.  In this regard, the February 2003 
examiner was only asked to provide an opinion on the 
likelihood of a nexus between the veteran's hypertension and 
service-connected anxiety, not between his hypertension and 
service.  Moreover, the examiner only had the veteran's VA 
medical records to review, not his claims file.  Thus, the 
examiner did not have the veteran's service medical records 
available when he rendered his opinion.  Consequently, the 
examination report is inadequate for decision-making 
purposes.  Accordingly, the veteran should be afforded a new 
VA cardiovascular examination and the claims file should be 
made available to the examiner.

Regarding the now reopened claim for service connection for a 
gastrointestinal disability, additional medical development 
is required.  Specifically, clarification must be obtained 
regarding any gastrointestinal diagnosis(es) the veteran 
currently has and the etiology of same.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for VA gastrointestinal examination to 
determine the presence and etiology of 
his claimed gastrointestinal 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should provide all gastrointestinal 
diagnoses and specifically indicate 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any such diagnosed 
disabilities are related to the veteran's 
period of active duty service.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the presence and etiology of 
his claimed hypertension.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate whether it is at least as likely 
as not (i.e. a 50 percent or higher 
degree of probability) that the veteran's 
hypertension is related to his period of 
active duty service.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected anxiety disability.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should clearly 
report all clinical findings, and provide 
a global assessment of functioning score 
(GAF).  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claims for 
service connection for a gastrointestinal 
disability and hypertension, as well as 
for an increased evaluation for his 
service-connected anxiety disability, can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


